Case 1:21-cv-22492-KMW Document 11 Entered on FLSD Docket 07/14/2021 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA


   NORWEGIAN CRUISE LINE HOLDINGS
   LTD., a Bermuda Company; NCL
   (BAHAMAS) LTD., d/b/a NORWEGIAN
   CRUISE LINE, a Bermuda Company; SEVEN
   SEAS CRUISES S. DE R.L., d/b/a REGENT
   SEVEN SEAS CRUISES, a Panama Limited
   Liability Company; OCEANIA CRUISES S.
   DE R.L., d/b/a OCEANIA CRUISES, a Panama
   Limited Liability Company;                           Case No. 1:21-cv-22492-KMW
                 Plaintiffs,

   v.

   SCOTT A. RIVKEES, M.D., State Surgeon
   General and Head of the Florida Department of
   Health, in his official capacity;

                 Defendant.


   PLAINTIFFS’ MOTION FOR STATUS CONFERENCE REGARDING SCHEDULE ON
            EXPEDITED MOTION FOR A PRELIMINARY INJUNCTION
         Plaintiffs Norwegian Cruise Line Holdings Ltd., NCL (Bahamas) Ltd., Seven Seas Cruises
  S. de R.L., and Oceania Cruises S. de R.L. (together, “NCLH”)        respectfully request a status
  conference to determine the briefing schedule and hearing date for NCLH’s Expedited Motion for
  a Preliminary Injunction (“Expedited Motion”).
         Even before filing its Complaint yesterday morning, NCLH has diligently kept the State of
  Florida’s officers and legal counsel apprised of its legal submissions to this Court and its
  accompanying need for preliminary relief by August 6, 2021, so the Norwegian Gem’s
  forthcoming voyage from Miami, Florida on August 15, 2021 may proceed as planned.            Early
  yesterday morning, at 8:38 am Eastern, before the Complaint and Expedited Motion were filed,
  NCLH’s counsel emailed to provide a courtesy heads-up and initiate constructive engagement,
  including about a proposed schedule, specifically with Jason Hilborn, Florida’s Assistant Solicitor
  General, and James Percival, Florida’s Chief Deputy Solicitor General, who are responsible for
  handling parallel litigation between the State and CDC over the federal framework governing
  cruise operations.   Once the Complaint and Expedited Motion were filed, NCLH broadened its
  efforts at engagement and dialogue to include contact with James Uthmeier, General Counsel to




                                                   1
Case 1:21-cv-22492-KMW Document 11 Entered on FLSD Docket 07/14/2021 Page 2 of 3




  Florida Governor Ron DeSantis; and Louise St. Laurent, General Counsel for the Florida
  Department of Health,        providing courtesy PDFs of its submissions and trying to initiate a
  discussion about an appropriate schedule. See Ex. 1.        To date, NCLH’s best efforts have not
  yielded any proposed schedule, nor even a meet and confer.
         To ensure that there is adequate time to brief and argue NCLH’s Expedited Motion before
  August 6, 2021, and in light of the parties’ inability to reach any agreement on scheduling, NCLH
  respectfully requests that this Court convene a status conference at its earliest convenience.
                       CERTIFICATE OF GOOD FAITH CONFERENCE
         Pursuant to Local Rule 7.1(a)(3), undersigned counsel certifies that they attempted to
  confer with counsel for Defendant by email on July 14, 2021 at 5:49 p.m. EDT regarding the relief
  requested in this Motion, but were unable to do so, as counsel for Defendant has not responded.
  See Ex. 2.
  DATED:       July 14, 2021                Respectfully submitted,

                                            QUINN EMANUEL URQUHART & SULLIVAN LLP


                                       By     /s/ John F. O’Sullivan
                                          John F. O’Sullivan (Fla. Bar No. 143154)
                                          Olga M. Vieira (Fla. Bar No. 29783)
                                          2601 South Bayshore Drive
                                          15th Floor
                                          Miami, FL 33133
                                          olgavieira@quinnemanuel.com
                                          johnosullivan@quinnemanuel.com

                                          Derek L. Shaffer*
                                          Jonathan G. Cooper*
                                          1300 I Street NW, 9th Floor
                                          Washington, DC 20005
                                          (202) 538-8000
                                          derekshaffer@quinnemanuel.com
                                          jonathancooper@quinnemanuel.com

                                          *Applications for admission pro hac vice filed

                                          Attorneys for Plaintiffs Norwegian Cruise Line Holdings
                                          Ltd., NCL (Bahamas) Ltd., Seven Seas Cruises S. de R.L.,
                                          and Oceania Cruises S. de R.L.




                                                    2
Case 1:21-cv-22492-KMW Document 11 Entered on FLSD Docket 07/14/2021 Page 3 of 3




                                  CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on this 14th day of July 2021, the foregoing document was
  electronically filed with the Clerk of Court using CM/ECF.        I also certify that the foregoing
  document is being served this day on the party identified below, either via transmission of Notice
  of Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel
  or parties who are not authorized to receive electronic Notices of Electronic Filing.

  VIA EMAIL & U.S. MAIL

  Dr. Scott Rivkees, in his official capacity as State Surgeon
  General, Florida Department of Health
  4052 Bald Cypress Way
  Tallahassee, FL 32399
  health@flhealth.gov
  Telephone: (850) 245-4444


  Defendant


                                                       By: /s/ John F. O’Sullivan
                                                       John F. O’Sullivan
                                                       Fla. Bar No. 143154
                                                       johnosullivan@quinnemanuel.com




                                                   3
